     Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 1 of 10
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                     IN THE UNITED STATES DISTRICT COURT                 December 08, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                               HOUSTON DIVISION



DWAIN A. VAUGHNS II and                    §
RABIA VAUGHNS,                             §
                                           §
                    Plaintiffs,            §
                                           §
v.                                         §
                                           §        CIVIL ACTION NO. H-18-2764
SUNSTONE COWBOY LESSEE LP                  §
d/b/a HOUSTON MARRIOTT                     §
NORTH; SUNSTONE COWBOY, LP;                §
LIFE FITNESS; and BRUNSWICK                §
CORPORATION,                               §
                                           §
                    Defendants.            §



                           MEMORANDUM OPINION AND ORDER


       Plaintiffs         Dwain   A.     Vaughns     II    and   Rabia      Vaughns

("Plaintiffs") assert claims against defendants Sunstone Cowboy

Lessee, LP d/b/a Houston Marriott North and Sunstone Cowboy, LP for

premises liability and negligence. 1             Plaintiffs also assert a claim

against        defendants     Life     Fitness     and    Brunswick   Corporation

(collectively,           "Defendants")    for    strict    products   liability. 2

Pending before the court are Defendants Life Fitness and Brunswick



      Plaintiff's Original Petition ("Complaint"), Exhibit B-2 to
       1

Notice of Removal of Civil Action to the United States District
Court for the Southern District of Texas, Houston Division ("Notice
of Removal"), Docket Entry No. 1-5, pp. 6-8. All page numbers for
docket entries in the record refer to the pagination inserted at
the top of the page by the court's electronic filing system,
CM/ECF.
       2
           Id. at 8-9.
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 2 of 10



Corporation's Motion for Summary Judgment (Docket Entry No. 37)

("Defendants' MSJ") and Plaintiffs Dwain A. Vaughns II and Rabia
Vaughns' Memorandum in Response to Defendants Life Fitness and
Brunswick Corporation's Motion for Summary Judgment (Docket Entry
No. 43) ("Plaintiffs' Response")               For the reasons explained below,
Defendants' MSJ will be denied.


                 I.        Factual and Procedural Background

     The following facts are not disputed.                    Life Fitness is a
division of Brunswick Corporation. 3                It is in the business of
designing,   manufacturing,           distributing,    promoting,   and selling
workout benches and exercise equipment in Texas and throughout the
United States. 4
     On   July        30      2016,    Plaintiff,     Dwain    A.   Vaughns   II
{"Plaintiff"), was exercising in the hotel fitness center located
within the Houston Marriott North's 255 North Sam Houston Parkway
East location. 5       Plaintiff was performing leg lifts using a Life
Fitness adjustable workout bench (the "Subject Bench")                  when he
suffered the injury that gave rise to this suit. 6                  The Subject


     3
      Defendants Life Fitness and Brunswick Corporations' Answer,
Separate Defenses, and Jury Demand ("Defendants' Answer"), Docket
Entry No. 5, p. 4 � 11.


     5
      Defendants' MSJ, Docket Entry No. 37, p. 2; Complaint,
Exhibit B-2 to Notice of Removal, Docket Entry No. 1-5, p. 5 � 15.
     6
      Defendants' MSJ, Docket Entry No. 37, pp. 2-3; Complaint,
Exhibit B-2 to Notice of Removal, Docket Entry No. 1-5, p. 5 � 16.
                                         -2-
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 3 of 10



Bench had three sections:             a seat pad, a back pad, and a head pad. 7

The Subject Bench was in a fully reclined position and parallel to
the ground while Plaintiff performed leg lifts on it. 8                  Plaintiff
was lying down on the Subject Bench with his back on the back pad,
his head on the seat pad (the "Subject Pad"), and his legs straight
out in front of him. 9         Plaintiff's hands were placed next to his
head in an "earmuffs" position while he exercised. 10
     Plaintiff performed leg lifts by lifting his straightened legs
until     they    were    perpendicular      with   the    floor,     lowering   his
straightened legs until they were parallel to the floor, and then
repeating        the   movement. 11      After   four     or   five   repetitions,
Plaintiff's feet began to fall to the right while his legs were
about halfway between the parallel and perpendicular positions. 12
Plaintiff realized he was rolling off the Subject Bench and stuck
his right foot out to catch himself. 13                 Plaintiff's right foot
struck the ground and was injured. 14            The fourth toe of Plaintiff's

     7
      Defendants' MSJ, Docket Entry No. 37, p. 2 (citing Deposition
of Plaintiff Dwain A. Vaughns ("Plaintiff's Deposition"), Exhibit 2
to Defendant's MSJ, 111:11-13, 113:6-114:22).
     8
         Id. at 2-3 (citing Plaintiff's Deposition, 111:6-114:22).
     9
         Id.
     10
          Id. at 3 (citing Plaintiff's Deposition, 114:23-116:6).
     11   Id. (citing Plaintiff's Deposition, 117:1-13).
      1d.
     12
               (citing Plaintiff's Deposition, 118:11-119:11, 120:12-
121:20).
     13   Id. (citing Plaintiff's Deposition, 13 5:9-137:3).


                                          -3-
    Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 4 of 10



right       foot   was    broken   and    would   later    require       surgery. 15

Immediately after his fall Plaintiff inspected the Subject Bench
and noticed that the Subject Pad where he had placed his head and
hands "'had a bit of give in it where it wo�ld go side to side.'" 16
      On June 6, 2018, Plaintiff filed this action in state court,
asserting that the Subject Bench as manufactured was "unreasonably
dangerous to an extent beyond which would be contemplated by the
ordinary consumer who purchased and/or used it for a foreseeable
use," and that "[t]he defective condition was a producing cause of
the damages sustained by Plaintiffs as alleged here and made the
basis of this suit." 17 Defendants timely removed the action to this
court on the basis of diversity jurisdiction.18             Discovery has not
yet concluded. 19        On June 19, 2020, Defendants filed their motion
for summary judgment.20 Plaintiffs filed their response on July 24,
2020. 21     Defendants replied on August 7, 2020.22

      15
           Plaintiff's Deposition, 180:10-25.
      Defendants' MSJ, Docket Entry
      16
                                                   No.    37,   p.   3      (citing
Plaintiff's Deposition, 127:2-128:4).
      Complaint, Exhibit B-2 to Notice of Removal, Docket Entry
      17
No. 1-5, p. 8 1 26.
      18
           Notice of Removal, Docket Entry No. 1, pp. 2-5.
      FRCP 29 Updated Agreement Among Attorneys on Expert Discovery
      19

Deadlines, Docket Entry No. 51, p. 2.
      20
           Defendants' MSJ, Docket Entry No. 37.
      21
           Plaintiffs' Response, Docket Entry No. 43.
      Defendants Life Fitness and Brunswick Corporation's Reply in
      22

Support of Motion for Summary Judgment, Docket Entry No. 49.
                                         -4-
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 5 of 10



                          II.     Standard of Review

       Summary judgment is appropriate if the movant establishes that
there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
Disputes about material facts are genuine "if the evidence is such
that a reasonable jury could return a verdict for the nonmoving
party."     Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510
(1986).     The moving party is entitled to judgment as a matter of
law if "the nonmoving party has failed to make a sufficient showing
on an essential element of her case with respect to which she has
the burden of proof."       Celotex Corp. v. Catrett, 106 S. Ct. 2548,
2552 (1986).
       A party moving for summary judgment "must 'demonstrate the
absence of a genuine issue of material fact,' but need not negate
the elements of the nonmovant's case."        Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting
Celotex, 106 S. Ct. at 2553).          "If the moving party fails to meet
this initial burden, the motion must be denied, regardless of the
nonmovant' s response."     Id.    If the moving party meets this burden,
Rule 56(c) requires the nonmovant to go beyond the pleadings and
show   by   affidavits,    depositions,     answers    to   interrogatories,
admissions on file, or other admissible evidence that specific
facts exist over which there is a genuine issue for trial.                 Id.
The nonmovant "must do more than simply show that there is some
metaphysical doubt as to the material facts."          Matsushita Electric

                                      -5-
     Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 6 of 10



Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).
       In reviewing the evidence "the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence."                 Reeves v.
Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,
"but only when there is an actual 6ontroversy, that is, when both
parties have submitted evidence of contradictory facts."              Little,
37 F.3d at 1075.

                          III.   Law and Analysis

       Plaintiff alleges that he was injured because the Subject Pad
on   the     Subject   Bench   was   loose,   thus    preventing    him      from

stabilizing himself when he began to fall.23          Defendants argue that

Plaintiff "fell off of the bench due to fatigue and independent of
any alleged looseness in the bench."24
       Plaintiff invokes the doctrine of strict products liability as
articulated in § 402A of the Second Restatement of Torts and as
adopted by the Texas Supreme Court .25               See McKisson v. Sales


      See Plaintiffs' Response, Doc;:ket Entry No. 43, p. 4 ("As he
      23

grabbed the top section to recenter and stabilize, nothing
happened, and he fell to the right, striking his right foot on the
ground.").
      24
           Defendants' MSJ, Docket Entry No. 37, p. 1.
      Complaint, Exhibit B-2 to Notice of Removal, Docket Entry
      25

No. 1-5, p. 9 � 29.
                                      -6-
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 7 of 10




Affiliates, Inc., 416 S.W.2d 787 (Tex. 1967) (holding those who
sell defective products strictly liable for physical harm they
cause to consumers).      Section 402A states:
      (1)    One who sells any product in a defective condition
             unreasonably dangerous to the user or consumer or
             to his property, is subject to liability for
             physical harm thereby caused to the ultimate user
             or consumer, or to his property, if
             (a)   the seller is engaged in the business of
                   selling such a product, and
             (b)   it is expected to and does reach the user or
                   consumer without substantial change in the
                   condition in which it is sold.

RESTATEMENT (SECOND) OF TORTS §   402A (1965) .

      "In a product liability case, the plaintiff need only show
that the product defect was a producing cause of the damages or
injuries."    Coleman v. Cintas Sales Corp., 40 S.W.3d 544, 550 (Tex.
App.-San Antonio 2001, pet. denied) (internal citation omitted).
There may be more than one producing cause.            Id.    A "producing
cause" has two components:         "(l) the cause must be a substantial
cause of the event in issue and (2) it must be a but-for cause,
namely one without which the event would not have occurred."               Ford
Motor Co. V. Ledesma, 242 S.W.3d 32, 46 (Tex. 2007).
     The Texas Supreme Court has held there is no valid distinction
between a defect causing an accident and a defect causing an
injury. Turner v. General Motors Corp., 584 S.W.2d 844, 848 (Tex.
1979) (defect in automobile did not cause accident but caused
injury).     "In an accident where the injury involved is made worse

                                     -7-
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 8 of 10



by the product defect, the defect and the injury are interdependent

and should be viewed as a combined event."          Coleman, 40 S.W.3d at
550 (citing Turner, 584 S.W.2d at 848)            Thus, where the design
defect enhances an injury, the defect is considered one of the
producing causes of the injury.        Id.
     " [A] plaintiff is not required to show by direct proof how the
product became defective or to identify a specific engineering or
structural defect."       Shaun T. Mian Corp. v. Hewlett-Packard Co.,
237 S.W.3d 851, 858          (Tex. App.-Dallas 2007, pet. denied).         "A
malfunction may be shown by testimony of the product's user about
the circumstances surrounding the event in question."            Id.
     Plaintiff testified in his deposition that the section of the
bench he had been gripping to stabilize himself "had a bit of give
in it where it would go side to side." 26        He described a piece of
the Subject Bench under the Subject Pad as "wobbling" when he used
it.27 He testified that when he inspected the Subject Pad, he found
that it "had play in it," that it made a "clacking noise," and that
its movement was like a "seesaw." 28
     Plaintiff testified that he had previously experienced his
feet moving left or right in prior leg lift workouts, just as on
this occasion.29 He further stated that on every previous occasion,


     26
          Plaintiff's Deposition, 127:15-17.
     27
          Id. at 133:7-13.
     28
          Id. at 281:24-282:6.
     29
          Id. at 144: 9-148:23.
                                     -8-
   Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 9 of 10



he was able to stabilize himself by using his hands to grip the

steady bench and continue the exercise. 30 But Plaintiff stated that
on this occasion, when he tried to stabilize himself in the same
way, he found that "nothing [was] happening," that he was "pulling,
but          . not stabilizing."31    Accordingly, Plaintiff argues that

the looseness of the Subject Pad prevented him from stabilizing,
leading to his fall and injury. 32           Plaintiff reported to various
medical providers that the cause of his injury was the condition of
the workout bench. 33
      Defendant argues that Plaintiff began to fall off the Subject
Bench because his muscles were fatigued. 34            Defendant points to
Plaintiff's testimony that the movement of the seat pad did not
cause his body to start moving to the right. 35                   But even if
Plaintiff began to fall because of fatigue, this would not negate
the   possibility       that   the   Subject   Pad's   looseness       prevented
Plaintiff from stabilizing himself during the fall.               In that case
the looseness of the Subject Pad would be an additional producing


      30Id.
      31
           Id. at 138: 6-12.
      32
           Id. at 144:9-148:23.
      Plaintiff's Medical Records ( "Medical Records"), Docket Entry
      33

No. 44-2, pp. 7, 16, 26, 32.
      Defendants' MSJ, Docket Entry
      34
                                                 No.   37,   p.    5     (citing
Plaintiff's Deposition, 139:4-10)
      35
           Id.   (citing Plaintiff's Deposition, 142: 10-14).
                                       -9-
  Case 4:18-cv-02764 Document 53 Filed on 12/08/20 in TXSD Page 10 of 10




cause of Plaintiff's injury - an injury can have more than one

producing cause. See Coleman, 40 S.W.3d at 550. Furthermore, even
if the looseness of the Subject Pad were not a but-for cause of

Plaintiff's injury and fall, Plaintiff could still prevail on his
product liability claim if the jury found that the pad's looseness

made his injury worse.       See id.
     The facts that Plaintiff has alleged, if believed, would be
sufficient for Plaintiff to prevail at trial.          A fair-minded jury
could find that the looseness of the Subject Pad was a producing
cause of Plaintiff's injury.      Therefore, Plaintiff has presented a
genuine fact dispute.       See Anderson, 106 S. Ct. at 2510.       Because
Defendants have not met their initial burden of demonstrating the
absence of a genuine issue of material fact, Defendants' MSJ must
be denied.   See Little, 37 F.3d at 1075.


                      IV.     Conclusion and Order

     For the reasons explained above, Defendants Life Fitness and
Brunswick Corporation's Motion for Summary Judgment (Docket Entry

No. 37) is DENIED.

     SIGNED at Houston, Texas, on this 8th day of December, 2020.




                                                    SIM LAKE
                                       SENIOR UNITED STATES DISTRICT JUDGE


                                   -10-
